UNITED sTATEs DIsTRICT CoURT F I L E D
FoR THE~DISTRICT oF CoLUMBIA .lAN 0 '9 2019

Clerk, U.S. District & Bankruptcy
Courts for the District of Co|umb|a

WILLIAM LEE GRANT II, )
Plaintiff, §
v. § Civil Action No. 18-3079 (UNA)
U.S. DEPARTMENT OF JUSTICE, §
Defendant. §
MEMORANDUM OPINION

 

“[A] complaint, containing as it does both factual allegations and legal conclusions, is
frivolous Where it lacks an arguable basis either in law or in fact.” Neitzke v. Wz'llz'ams, 490 U.S.
319, 325 (1989); see Brandon v. District ofColumbia Bd. ofParole, 734 F.Zd 56, 59 (D.C. Cir.
1984). A complaint lacks an arguable basis in fact When “the. facts alleged are clearly baseless, a
' category encompassing allegations that are fanciful, fantastic, and delusional.” Denton v.
Hernandez, 504 U.S. 25, 33 (1992). Based on its review of the instant complaint, titled “Star
Boy Complaint,” and the allegations set forth therein, the Court deems the instant complaint
subject to dismissal as frivolous.

The Court Will grant plaintiffs application to proceed in forma pauperis and Will dismiss
the complaint as frivolous pursuant to 28 U.S.C. § l9lS(e)(2)(B)(i). An Order consistent with

this Memorandum Opinion is issued separately.

DATE:January %’ ,2019 W¢@/

U'nited states Districr Judge

